UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6552


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYVON RICARDO PRESTON, a/k/a Bow Wow,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cr-00054-SGW-4)


Submitted:   August 27, 2013                 Decided:   September 5, 2013


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyvon Ricardo Preston, Appellant Pro Se.   Charlene Rene Day,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               In    2011,     Tyvon      Ricardo   Preston      filed    an     18    U.S.C.

§ 3582(c)(2) (2006) motion, seeking the benefit of Amendment 750

to the United States Sentencing Guidelines.                       The district court

denied       the    motion,     concluding     that     Preston     had       received    the

benefit of Amendment 750 at his original sentencing.                                  Preston

did not appeal this decision.                  In 2013, Preston filed a second

§ 3582(c)(2) motion, again seeking the benefit of Amendment 750,

and the court denied relief.                  Preston appeals from this order.

We affirm.

               In United States v. Goodwyn, 596 F.3d 233 (4th Cir.

2010), we held that a district court lacks authority to grant a

motion to reconsider its ruling on a § 3582(c)(2) motion.                                 Id.

at 234.            Under Goodwyn, Preston had only one opportunity to

seek, through a § 3582(c)(2) motion, the benefit of Amendment

750.         See id. at 235-36.             Once the district court ruled on

Preston’s          first    § 3582(c)(2)      motion,      it   lacked        authority    to

consider subsequent relief based on the same Amendment, either

by     way    of     a     second    § 3582(c)(2)       motion    or      a    motion     for

reconsideration of the initial order.

               Accordingly,          we   affirm    the    district       court’s       order

denying Preston’s second § 3582(c)(2) motion.                        We dispense with

oral    argument           because    the   facts    and    legal      contentions        are



                                              2
adequately   presented   in   the   materials   before   this   Court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     3